UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4513


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICE NAKIA ECHOLS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00205-TDS-1)


Submitted:   January 9, 2013                 Decided:   February 4, 2013


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Ripley Rand, United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice   Nakia      Echols       appeals    the     criminal    judgment

imposed following his guilty plea to interference with commerce

by robbery and aiding and abetting, in violation of 18 U.S.C.

§§ 2, 1951(a) (2006), and carry and use, by brandishing, of a

firearm    during   and    in    relation      to    a   crime    of    violence,    in

violation of 18 U.S.C. § 924(c)(1)(A) (2006).                    On appeal, Echols

challenges only the district court’s restitution order, arguing

that the district court abused its discretion in denying his

request that the court stay the imposition of interest until his

release from prison.       We affirm.

            We review a criminal restitution award for abuse of

discretion.     United States v. Llamas, 599 F.3d 381, 387 (4th

Cir. 2010).     Questions of statutory interpretation are reviewed

de novo.     United States v. Weaver, 659 F.3d 353, 356 (4th Cir.

2011).

            A   criminal    restitution         order     is     designed    “not    to

punish the defendant, but to make the victim whole again by

restoring to him or her the value of the losses suffered as a

result of the defendant’s crime.”               United States v. Newman, 659

F.3d 1235, 1241 (9th Cir. 2011) (internal quotation marks and

emphasis omitted), cert. denied, 132 S. Ct. 1817 (2012); see S.

Rep. No. 104-179, at 12, reprinted in 1996 U.S.C.C.A.N. 924,

925-26     (explaining,     in     enacting         18   U.S.C.        § 3663A,     that

                                          2
restitution       is    designed       to     “ensure     that      the   wrongdoer      is

required to the degree possible to restore the victim to his or

her   prior       state      of   well-being”)         (internal      quotation        marks

omitted).      A court imposing restitution is required to order

payment     “in     the      full    amount       of    each     victim’s   losses       as

determined     by      the     court    and       without      consideration      of    the

economic      circumstances            of     the      defendant.”          18     U.S.C.

§ 3664(f)(1)(A) (2006).             In fashioning the restitution schedule,

the court is to consider the defendant’s financial resources and

obligations and his projected earnings.                        18 U.S.C. § 3664(f)(2)

(2006); see United States v. Leftwich, 628 F.3d 665, 668 (4th

Cir. 2010); United States v. Hoyle, 33 F.3d 415, 420 (4th Cir.

1994).

            Payment       of      interest     generally       is   mandatory     on    any

restitution greater than $2,500.                       See 18 U.S.C. § 3612(f)(1)

(2006).    However,

      [i]f the court determines that the defendant does not
      have the ability to pay interest, the court may—

            (A) waive the requirement for interest;

            (B) limit the total of interest payable to a
                 specific dollar amount; or

            (C) limit the length of the period during which
                 interest accrues.

18 U.S.C. § 3612(f)(3) (2006).




                                              3
            Echols was subject to mandatory restitution pursuant

to   18   U.S.C.    § 3663A(a)(1),     (c)(1)      (2006).       However,      Echols

requested that the court limit the interest imposed pursuant to

§ 3612(f)(3)(C).          Echols argues on appeal that the court erred

in denying this request without first making factual findings

regarding his ability to pay interest.

            We     find     Echols’s       argument      unavailing.        Section

3612(f)(3) is written in permissive, not mandatory, language,

authorizing the court to deviate from the interest requirement

if it makes certain factual findings.                 However, the statute does

not require the court to make explicit factual findings, or to

reduce the interest accrual if those factual findings are made

in the defendant’s favor.           Here, the court made general factual

findings regarding Echols’s ability to pay.                     It also explained

its rationale for refusing Echols’s request, indicating that it

believed the robbery victims would not be fully compensated for

their losses without accrued interest.                    We conclude that the

district    court    did    not    abuse    its   discretion      in   making   this

determination or in denying Echols’s request on this basis.

            Accordingly, we affirm the district court’s judgment.

We   dispense      with   oral    argument     because    the    facts   and    legal




                                           4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5